Exhibit 10.5

 

GREENROSE ACQUISITION CORP.

1000 Woodbury Road

Woodbury, NY 11797

 

February 11, 2020

 

Gentlemen:

 

Greenrose Acquisition Corp. (“Corporation”), a blank check company formed for
the purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act of
1933, as amended (“Securities Act”), in connection with its initial public
offering to be lead-managed by Imperial Capital, LLC. (“IPO”). The Corporation
currently anticipates selling units in the IPO, each comprised of one share of
common stock, par value $0.0001 per share, of the Corporation (“Common Stock”)
and one warrant (“Warrant”), each whole Warrant to purchase one share of Common
Stock.

 

The undersigned hereby commits to purchase an aggregate of 100,000 units of the
Corporation (“Initial Units”) at $10.00 per Initial Unit and 500,000 warrants of
the Corporation (“Initial Warrants”) at $1.00 per Initial Warrant, for an
aggregate purchase price of $1,500,000 (the “Initial Purchase Price”).
Additionally, if the underwriters in the IPO exercise their over-allotment
option in full or part, the undersigned further commits to purchase up to an
additional 10,000 Units (“Additional Units” and together with the Initial Units,
the “Private Units”) at $10.00 per Additional Unit and an additional 50,000
Warrants (“Additional Warrants” and together with the Initial Warrants, the
“Private Warrants”), for an aggregate purchase price of up to $150,000 (the
“Over-Allotment Purchase Price” and together with the Initial Purchase Price,
the “Purchase Price”). The Private Units and Private Warrants will be identical
to the units and warrants to be sold in the IPO except as to be described in the
Corporation’s registration statement filed in connection with the IPO
(“Registration Statement”). The undersigned shall pay the Initial Purchase Price
and Over-Allotment Purchase Price (if any) for the Initial Units and Initial
Warrants and Additional Units and Additional Warrants (if any) by wire transfer
of immediately available funds to the trust account established by the
Corporation in connection with the IPO on the date the IPO and over-allotment
option are consummated, respectively. The undersigned agrees that if the size of
the IPO is increased or decreased for any reason, the amount of the
undersigned’s investment will be either increased or decreased, as applicable,
so that the undersigned’s percentage of the aggregate investment in Private
Units and Private Warrants made by the undersigned and other investors of the
Company remains the same.

 

The Private Units and Private Warrants (“Private Securities”) will be identical
to the units and warrants to be sold by the Corporation in the IPO, except that:

 

  ● the undersigned agrees not to seek conversion, or seek to sell in any tender
offer, in connection with any proposed Business Combination any shares of Common
Stock included in the Private Units;

 



 

 

 

  ● the Private Securities and underlying securities will not be transferable by
the undersigned until the consummation of a Business Combination (subject to
certain exceptions as described in the Registration Statement);

 

  ● the Private Securities will be subject to customary registration rights,
pursuant to a registration rights agreement on terms agreed upon by the Company
and the Underwriters to be filed as an exhibit to the Registration Statement;

  

  ● the undersigned will not participate in any liquidation distribution with
respect to the Private Securities or the underlying securities if the
Corporation fails to consummate a Business Combination; and

 

  ● the Private Securities and the underlying securities will include any
additional terms or restrictions as is customary in other similarly structured
blank check company offerings or as may be reasonably required by the
underwriters in the IPO in order to consummate the IPO, each of which will be
set forth in the Registration Statement.

 

The undersigned acknowledges and agrees that it will execute agreements in form
and substance typical for transactions of this nature necessary to effectuate
the foregoing agreements and obligations prior to the consummation of the IPO as
are reasonably acceptable to the undersigned, including but not limited to a
registration rights agreement.

 

The undersigned hereby represents and warrants that, as applicable:

 

  (a) it has been advised that the Private Securities and the underlying
securities have not been registered under the Securities Act;

 

  (b) it is acquiring the Private Securities and the underlying securities for
its account for investment purposes only;

 

  (c) it has no present intention of selling or otherwise disposing of the
Private Securities or the underlying securities in violation of the securities
laws of the United States;

 

  (d) it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

  (e) it has had both the opportunity to ask questions and receive answers from
the officers and directors of the Corporation and all persons acting on its
behalf concerning the terms and conditions of the offer made hereunder;

 

  (f) it is familiar with the proposed business, management, financial condition
and affairs of the Corporation;

 

  (g) it has full power, authority and legal capacity to execute and deliver
this letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

  (h) this letter constitutes a legal, valid and binding obligation, and is
enforceable against it.

 

[SIGNATURE PAGE FOLLOWS]

 

2

 

 

  Very truly yours,       IMPERIAL CAPITAL, LLC       By: /s/ Christopher
Shepard             Name:  Christopher Shepard   Title: EVP, Co-Head of
Investment Banking

 

ACCEPTED AND AGREED

 

GREENROSE ACQUISITION CORP.         By:     Name:  William F. Harley III  
Title: Chief Executive Officer  

 

 

3

 

